IN THE
             ARIZONA COURT OF APPEALS
                              DIVISION ONE


                     STATE OF ARIZONA, Appellee,

                                    v.

                      DAVID FURLONG, Appellant.

                           No. 1 CA-CR 18-0809
                             FILED 8-20-2020


           Appeal from the Superior Court in Maricopa County
                          No. CR1988-005928
                The Honorable Douglas Gerlach, Judge

                        VACATED; REMANDED


                                COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Robert E. Prather
Counsel for Appellee

David Furlong, El Mirage
Appellant

Maricopa County Public Defender’s Office, Phoenix
By Rena P. Glitsos
Advisory Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Linley Wilson, Joshua C. Smith
Counsel for Amicus Curiae Arizona Attorney General
The Nava Law Firm, PLLC, Phoenix
By Armando Nava
Co-Counsel for Amicus Curiae Arizona Attorneys for Criminal Justice

LisaLaw, LLC, Mesa
By Lise R. Witt
Co-Counsel for Amicus Curiae Arizona Attorneys for Criminal Justice



                                 OPINION

Judge Maria Elena Cruz delivered the opinion of the Court, in which Judge
David B. Gass joined. Presiding Judge Lawrence F. Winthrop dissented.


C R U Z, Judge:

¶1            David Furlong appeals the superior court’s order denying his
motion to set aside or expunge his convictions pursuant to Arizona Revised
Statutes (“A.R.S.”) section 13-921(B)(1). The superior court ruled that
former A.R.S. § 13-907(E) (2018) (current A.R.S. § 13-905(K) (2019))1
precluded it from considering Furlong’s motion. This appeal requires us to
address the following question:

       If a juvenile who has no historical prior felony convictions
       pleads guilty to two felonies in which the victim is a minor
       under fifteen years of age, is placed on lifetime adult
       probation (including sex offender registration and a term of
       jail, but no imprisonment), is discharged from probation (and
       the sex offender registration requirement) after apparently
       successfully completing probation, and then seeks to set aside



1       The superior court cited § 13-907(E), but after the court issued its
order, the legislature amended and renumbered § 13-907. The cited
subsection is now found in a slightly amended form in § 13-905(K). See 2018
Ariz. Sess. Laws, ch. 83, § 1 (2nd Reg. Sess.) (amendment); 2019 Ariz. Sess.
Laws, ch. 244, § 1 (1st Reg. Sess.) (amendment); 2019 Ariz. Sess. Laws, ch.
149, § 4 (1st Reg. Sess.) (renumbering). In this opinion, we reference all
statutes by their current number. Section 13-905 was originally enacted in
1976 as A.R.S. § 13-1744 and has been amended numerous times throughout
its history, including quite recently.
                                      2
                            STATE v. FURLONG
                            Opinion of the Court

       the judgment of guilt and expunge his record, which statute—
       A.R.S. § 13-905 or A.R.S. § 13-921—controls?

We conclude § 13-905 and § 13-921 operate independently of one another,
so that Furlong is eligible to have his judgment of guilt set aside or
expunged under § 13-921(B)(1). Accordingly, we vacate the superior
court’s order and remand for further proceedings consistent with this
opinion.

               FACTUAL AND PROCEDURAL HISTORY

¶2            In 1988, at the age of seventeen, Furlong pleaded guilty to one
count of attempted sexual conduct with a minor and one count of attempted
child molestation, each a Class 3 felony and dangerous crime against
children in the second degree. See A.R.S. §§ 13-1001, -1405, -1410; see
generally A.R.S. § 13-501 (allowing prosecution of juveniles as adults in
some cases). The crimes stemmed from multiple instances of sexual activity
with his niece that occurred when Furlong was fourteen to sixteen years old
and she was three to five years old.2

¶3              In accordance with the plea agreement, the superior court
placed Furlong on lifetime probation after a term of jail and required him
to register as a sex offender. See A.R.S. § 13-3821. In 2013, the court restored
the civil rights Furlong had lost because of his convictions. In 2014, the
court discharged Furlong from lifetime probation, and in 2015, it
terminated his sex offender registration requirement.

¶4            In 2018, citing § 13-921(B)(1), Furlong moved to “set aside
[his] judgment of guilt . . . , dismiss the information and/or indictment
where applicable, expunge [his] record of conviction[s,] and release [him]
from any and all penalties and disabilities resulting from [his]
conviction[s].” In a summary order, the superior court denied the motion,
explaining as follows: “Pursuant to [A.R.S. § 13-905(K)] this crime may
never be set aside due to the age of the victim.”

¶5          Furlong timely appealed. After the parties filed their briefs,
we ordered supplemental briefing regarding the question posed in the first



2      Based on the dates alleged in the indictment, Furlong was sixteen
years old and the victim was five years old at the time of the crimes
specifically charged in the indictment.


                                       3
                             STATE v. FURLONG
                             Opinion of the Court

paragraph of this opinion and invited other interested parties to file amicus
briefs.3

¶6            We have jurisdiction under Article 6, Section 9, of the Arizona
Constitution, and A.R.S. §§ 12-120.21(A)(1) and 13-4033(A)(3). See State v.
Hall, 234 Ariz. 374, 375, ¶ 2 (App. 2014); State v. Sanchez, 209 Ariz. 66, 68,
¶ 4 n.2 (App. 2004).

                                DISCUSSION

¶7            The question posed requires us to determine whether § 13-921
operates independently of § 13-905, or whether a juvenile convicted as an
adult must satisfy the requirements in § 13-905 to apply for relief under
§ 13-921(B)(1).

¶8             In general, we review de novo issues of statutory
interpretation. Hall, 234 Ariz. at 375, ¶ 3. In construing statutes, we look to
their plain language as the most reliable indication of their meaning and the
legislature’s intent, which we seek to effectuate. See State v. Jones, 235 Ariz.
501, 502, ¶ 6 (2014); Hall, 234 Ariz. at 376, ¶ 8; State v. George, 206 Ariz. 436,
440, ¶ 6 (App. 2003). If the language is clear and unambiguous, we apply it
without turning to other methods of statutory interpretation. Hayes v.
Cont’l Ins. Co., 178 Ariz. 264, 268 (1994). If more than one rational
interpretation exists, however, or two statutes appear to conflict, we
attempt to harmonize their language to give effect to both and may employ
other tools of statutory construction to discern the proper interpretation.
See id.; True v. Stewart, 199 Ariz. 396, 399, ¶ 12 (2001). Only then may we
consider other factors, including a statute’s “context, history, subject
matter, effects and consequences, spirit, and purpose.” George, 206 Ariz. at
440, ¶ 6 (quoting State v. Fell, 203 Ariz. 186, 188, ¶ 6 (App. 2002)); accord
Calmat of Ariz. v. State ex rel. Miller, 176 Ariz. 190, 193 (1993). This court
strives to “give meaning to ‘each word, phrase, clause, and sentence . . . so
that no part of the statute will be void, inert, redundant, or trivial.’” See
Ariz. State Univ. Bd. of Regents v. Ariz. State Ret. Sys., 242 Ariz. 387, 389, ¶ 7
(App. 2017) (quoting In re Est. of Zaritsky, 18 Ariz. 599, 603, ¶ 11 (App. 2000)).

¶9           Section 13-905 is entitled “Setting aside judgment of convicted
person on discharge; application; release from disabilities; firearm
possession; exceptions.” It generally addresses the process by which any



3     Accordingly, we grant the motion of the Arizona Attorneys for
Criminal Justice (“AACJ”) to file an amicus brief in this matter.
                                        4
                             STATE v. FURLONG
                             Opinion of the Court

adult convicted of a felony may seek to have a judgment of guilt set aside.
In relevant part, it provides as follows:

       A. Except as provided in subsection K of this section, every person
       convicted of a criminal offense, on fulfillment of the
       conditions of probation or sentence and discharge by the
       court, may apply to the court to have the judgment of guilt set
       aside. . . .

       ....

       K. This section does not apply to a person who was convicted of any
       of the following:

       ....

       2. An offense for which the person is required or ordered by the court
       to register pursuant to § 13-3821 [as a sex offender].

       ….

       4. A felony offense in which the victim is a minor under fifteen years
       of age.

A.R.S. § 13-905(A), (K) (emphasis added).

¶10           Thus, although § 13-905(A) generally permits persons
convicted of criminal offenses to apply to the court to set aside a conviction,
subsection (K) renders some persons ineligible to apply based on the nature
of their offenses. See State v. Bernini, 233 Ariz. 170, 174, ¶ 11 (App. 2013).
As relevant here, subsection (K) makes plain a person cannot apply to have
a conviction set aside if it is one for which the sentencing court ordered sex
offender registration or if (as the superior court found in Furlong’s case) the
victim was under fifteen years old. See A.R.S. § 13–905(K)(2), (4).

¶11           Furlong’s motion cited subsection (B)(1) of § 13-921, which is
entitled “Probation for defendants under eighteen years of age; dual adult
juvenile probation.” In relevant part, it provides as follows:

       A. The court may enter a judgment of guilt and place the
       defendant on probation pursuant to this section if all of the
       following apply:

       1. The defendant is under eighteen years of age at the time the
       offense is committed.

                                         5
                             STATE v. FURLONG
                             Opinion of the Court

       2. The defendant is convicted of a felony offense.

       3. The defendant is not sentenced to a term of imprisonment.

       4. The defendant does not have a historical prior felony
       conviction.

       B. If the court places a defendant on probation pursuant to
       this section, all of the following apply:

       1. Except [in situations not relevant here], if the defendant
       successfully completes the terms and conditions of probation, the
       court may set aside the judgment of guilt, dismiss the information
       or indictment, expunge the defendant’s record and order the person
       to be released from all penalties and disabilities resulting from the
       conviction.

       ....

A.R.S. § 13-921(A)-(B) (emphasis added).

¶12           Thus, § 13-921(A) authorizes the sentencing court to place a
defendant under eighteen years of age, who is prosecuted as an adult, on
adult probation under the conditions listed in subsections (A)(1)-(4).
Furlong was such a juvenile defendant. He was under eighteen years of
age with no historical prior felony convictions, entered a guilty plea to two
felony offenses, and was sentenced to lifetime adult probation—including
sex offender registration and a term of jail—but no imprisonment.
Accordingly, Furlong met each of the requirements of subsection (A).
Because Furlong has been discharged from lifetime probation and the sex
offender registration requirement, Furlong argues the sentencing court may
have his judgment of guilt set aside and his record expunged pursuant to §
13-921(B)(1). As we explain below, we agree.

¶13           A plain-language analysis of § 13-905 and § 13-921 shows the
statutes do not irreconcilably conflict. Instead, the two statutes operate in
parallel, independently of each other. Section 13-905 applies to adult
offenders, and § 13-921 applies to juvenile offenders placed on dual adult-
juvenile probation.

¶14           In its supplemental brief, Appellees concede that for juvenile
offenders in the adult criminal justice system, “it appears the legislature
intended for certain juvenile offenders to be granted special privileges upon


                                        6
                            STATE v. FURLONG
                            Opinion of the Court

successful completion of the sentence and a showing of rehabilitation.”
Appellees recognize as follows,

       [Section 13-921(B)] reads ‘If’ the offender proves successful on
       probation, the court ‘may’ set aside the judgment of guilt and
       expunge the record. Section 13-921, then, provides a court
       discretionary options in dealing with young offenders who
       proved [amenable] to correctional intervention. By allowing
       such, the statute incentivizes the offender to abide by the
       terms of probation in order to enter adulthood without a
       criminal conviction.

¶15             In its amicus brief the Attorney General, however, argues
§ 13-921(B)(1) “only operates if the juvenile defendant is eligible—in the
first instance—to apply for a set aside of his/her conviction under A.R.S. §
13-905.” It contends that because Furlong was not eligible under § 13-905,
the superior court lacked the power to grant him relief under § 13-921. But
the two statutes do not reference each other, and neither provision implies
that § 13-905(K) limits application of § 13-921(B)(1). Further, as Furlong
correctly points out, § 13-905(K)(2) bars the application by a person
convicted of “[a]n offense for which the person is required or ordered by
the court to register [as a sex offender] pursuant to § 13-3821.” But § 13-
921(B)(1) expressly acknowledges that a juvenile offender who is ordered
to register as a sex offender may have the conviction set aside and the record
expunged. See A.R.S. § 13-921(B)(1), (4) (requiring that, if applicable, a
defendant whose conviction is set aside or expunged “shall” nonetheless
comply with § 13-3821); see also City of Tucson v. Clear Channel Outdoor, Inc.,
209 Ariz. 544, 552, ¶ 31 (2005). The State’s interpretation of the statute,
therefore, would render § 13-921(B)(4) superfluous. “Whenever possible,
we do not interpret statutes in such a manner as to render a clause
superfluous.” See Clear Channel, 209 Ariz. at 552, ¶ 31.

¶16            Additionally, “[w]e presume that the legislature states its
meaning as clearly as possible and that, if it wants to limit the application
of a statute, it does so expressly.” Sanchez, 209 Ariz. at 69, ¶ 11. We can
reasonably conclude that if the legislature intended a juvenile offender who
is convicted and placed on adult probation may not apply for relief under
§ 13-921(B)(1) without first satisfying § 13-905, it would have said so
explicitly. Section 13-921 references nine other statutes, but it does not
reference § 13-905.

¶17         The dissent argues that by interpreting the statutes to operate
independently, instead of interpreting § 13-905 to be a prerequisite to § 13-

                                      7
                            STATE v. FURLONG
                            Opinion of the Court

921(B), we create an “absurd result.” The dissent focuses on A.R.S. § 8-348,
under which a person adjudicated delinquent as a juvenile may apply to
have the adjudication set aside, but it bars such relief to a person
adjudicated delinquent for a sexual offense. See A.R.S. § 8-348(I)(3). Thus,
the dissent concludes, it would be absurd that someone like Furlong—who
was transferred to adult court and convicted of sexual offenses—could
obtain relief, but a person adjudicated delinquent of the same offense in
juvenile court could not.

¶18           To the contrary, our reading is the result of several logical
distinctions. See State v. Estrada, 201 Ariz. 247, 251, ¶ 17 (2001). “A result is
absurd [only] if it is so irrational, unnatural, or inconvenient that it cannot
be supposed to have been within the intention of persons with ordinary
intelligence and discretion.” See id. (internal quotation marks and citations
omitted). The dissent’s argument discounts the difference between the
long-term consequences of a juvenile adjudication and an adult conviction.
An order of the juvenile court “shall not be deemed a conviction of crime,
impose any civil disabilities ordinarily resulting from a conviction or
operate to disqualify the juvenile in any civil service application or
appointment.” A.R.S. § 8-207(A). Additionally, “[t]he disposition of a
juvenile in the juvenile court may not be used against the juvenile in any
case or proceeding other than a criminal or juvenile case in any court,
whether before or after reaching majority” except under certain limited
circumstances. A.R.S. § 8-207(B). Further, although a person’s juvenile
records are not sealed, A.R.S. § 8-208—the state registry for criminal
offenses—does not include “information relating to juveniles unless they
have been adjudicated as adults.” A.R.S. § 41-1750(Y)(6).

¶19           Finally, though a juvenile adjudicated delinquent for a sexual
offense may be ineligible to apply to have his or her conviction set aside,
the juvenile may obtain even greater relief: destruction of his or her records.
See A.R.S. §8-349.

                               CONCLUSION

¶20          Furlong is eligible to have his judgment of guilt set aside or
expunged under § 13-921(B)(1). The superior court’s order denying
Furlong’s motion to set aside or expunge his convictions is vacated. We
remand for further proceedings consistent with this opinion.




                                       8
                            STATE v. FURLONG
                            Winthrop, J. dissenting

W I N T H R O P, J., dissenting:

¶21           I respectfully dissent. The majority’s conclusion that A.R.S.
§§ 13-905 and 13-921 operate entirely independently from each other, and
that § 13-921(B)(1) alone governs the procedure for Furlong’s application to
set aside his conviction, creates an untenable result in light of similar
statutory provisions that apply to juveniles. Accordingly, I conclude § 13-
905 serves as a prerequisite to a motion made pursuant to § 13-921(B)(1) and
would affirm the superior court’s order.

¶22            Courts should seek to achieve consistency among related
statutes within the context of the overall statutory scheme. Fell, 203 Ariz. at
188, ¶ 6 (citing Bills v. Ariz. Prop. & Cas. Ins. Guar. Fund, 194 Ariz. 488, 494,
¶ 18 (App. 1999)); see also Stambaugh v. Killian, 242 Ariz. 508, 509, ¶ 7 (2017)
(“In construing a specific provision, we look to the statute as a whole and
we may also consider statutes that are in pari materia—of the same subject
or general purpose—for guidance and to give effect to all of the provisions
involved.” (citing David C. v. Alexis S., 240 Ariz. 53, 55, ¶ 9 (2016))).
Moreover, when possible, “[s]tatutes should be construed sensibly to avoid
reaching an absurd conclusion.” State ex rel. Montgomery v. Harris, 237 Ariz.
98, 101, ¶ 13 (2014) (citing Mendelsohn v. Superior Court, 76 Ariz. 163, 169
(1953)).

¶23           As the majority recognizes, A.R.S. § 13-905 addresses the
process by which every convicted felon may apply to have his or her
judgment of guilt set aside. The analog to § 13-905 in the juvenile
delinquency context is A.R.S. § 8-348, which establishes a parallel set-aside
procedure for persons who were “adjudicated delinquent or incorrigible.”
A.R.S. § 8-348(A).4 In relevant part, § 8-348 provides as follows:

       A. Except as provided in subsection I of this section, a person who
       is at least eighteen years of age, who has been adjudicated delinquent
       or incorrigible and who has fulfilled the conditions of probation and
       discharge ordered by the court or who is discharged from the
       department of juvenile corrections pursuant to § 41-2820 on




4      Section 8-348 was enacted in 1998—one year after the Arizona
Legislature enacted A.R.S. § 13-921. See 1998 Ariz. Sess. Laws, ch. 216, § 14
(2nd Reg. Sess.). Thus, the legislature presumably was aware of § 13-921
when it passed § 8-348.


                                         9
                             STATE v. FURLONG
                             Winthrop, J. dissenting

       successful completion of the individual treatment plan may
       apply to the juvenile court to set aside the adjudication. . . .

       ....

       I. This section does not apply to a person who was adjudicated
       delinquent for any of the following:

       ....

       3. An offense in violation of title 13, chapter 14.[5]

A.R.S. § 8-348(A), (I) (emphasis added) (footnotes omitted).

¶24             Like § 13-905(K), A.R.S. § 8-348(I) renders certain persons
ineligible to apply to set aside their adjudication. Specifically, subsection
(I)(3) precludes persons adjudicated delinquent for “[a]n offense in
violation of title 13, chapter 14,” i.e., sexual offenses in the criminal code,
which are found in A.R.S. § 13-1401 et seq. Considering Furlong’s motion
to set aside his adult conviction under A.R.S. § 13-921(B)(1) without first
considering whether the motion is precluded under § 13-905(K) creates an
absurd result, given that under Title 8, juveniles adjudicated delinquent for
sexual offenses are ineligible to set aside their adjudications. See A.R.S. § 8-
348(A), (I)(3).

¶25            It is illogical to conclude a criminal defendant like Furlong—
who after being removed to adult court was convicted of felony sex offenses
and was required to register as a sex offender—is eligible to apply to set
aside his convictions, despite the exclusions established in A.R.S. § 13-
905(K), but a person adjudicated delinquent of a sexual offense in juvenile
court is not eligible to apply because of the exclusions contained in A.R.S.
§ 8-348(I). This would be an irrational result our legislature could not have
intended when it enacted § 13-921(B), because it would produce a harsher
result for juveniles who have merely been adjudicated delinquent and seek
rehabilitation. See Estrada, 201 Ariz. at 251, ¶ 17 (“A result is absurd if it is
so irrational, unnatural, or inconvenient that it cannot be supposed to have
been within the intention of persons with ordinary intelligence and
discretion.” (internal quotation marks omitted) (citations omitted)). Such
an outcome frustrates the primary function of juvenile courts, which is
treatment and rehabilitation. David G. v. Pollard ex rel. Pima Cnty., 207 Ariz.
308, 312, ¶ 21 (2004). By contrast, “rehabilitation is not an express

5     Title 13, chapter 14, encompasses the crimes of sexual conduct with
a minor and child molestation. See A.R.S. §§ 13-1405, -1410.
                                          10
                            STATE v. FURLONG
                            Winthrop, J. dissenting

sentencing policy of our criminal code.” Id.; see also A.R.S. § 13-101
(declaring the “public policy of this state and the general purposes of” Title
13).

¶26             Moreover, in the Final Revised Fact Sheet for Senate Bill 1258
(the bill that added A.R.S. § 8-348) our legislature stated the legislation was
part of an effort relating to “the 1996 juvenile justice initiative” and that this
particular statute “[a]llows a person to have his or her juvenile criminal
adjudication set aside under the same conditions currently placed on adult
offenders.” See Final Revised Fact Sheet for S.B. 1258, available at
https://www.azleg.gov/legtext/43leg/2r/summary/s.1258fr.jud.htm (last visited
April 22, 2020). This statement reflects a legislative intent to treat juvenile
offenders similarly for purposes of set-aside procedures in Title 8 and Title
13, and it reinforces harmonizing the related statutes.

¶27            Citing City of Tucson v. Clear Channel Outdoor, Inc., 209 Ariz. at
552, ¶ 31, the majority argues that if an application to set aside a conviction
filed under § 13-921(B)(1) is barred by § 13-905(K)(2), then subsection (B)(4)
of § 13-921 would be rendered superfluous, a result we should strive to
avoid. I agree with that sentiment. However, such a result is no less
untenable than interpreting statutes in a manner that achieves an absurd
result. See Ariz. Health Care Cost Containment Sys. v. Bentley, 187 Ariz. 229,
233 (App. 1996) (“Statutes must be given a sensible construction that
accomplishes the legislative intent and which avoids absurd results.”
(citing Collins v. State, 166 Ariz. 409, 415 (App. 1990))).

¶28           The majority also reasons that, if the legislature had intended
to require § 13-905 to serve as a prerequisite to consideration of a motion
made pursuant to § 13-921(B)(1), it would have done so explicitly.
However, there simply was no reason for the legislature to do so. The
majority’s logic works against it because, had the legislature intended to
exempt certain individuals with adult felony convictions from the
restrictions of § 13-905, it could—and presumably would—have done so
explicitly. The predecessor statute to § 13-905 was enacted long before § 13-
921, and the legislature presumably was aware of that statute and could
have excepted applications made pursuant to § 13-921 from its
requirements with clear, unequivocal language. It did not, however, do so.
In the absence of statutory language expressly compelling another result,
we should not assume from legislative silence that our legislature intended
such an absurd result. See generally State v. Affordable Bail Bonds, 198 Ariz.
34, 37-38, ¶¶ 13-14 (App. 2000).



                                       11
                           STATE v. FURLONG
                           Winthrop, J. dissenting

¶29            The majority further argues that interpreting the statutes in a
manner that treats juveniles who have been adjudicated delinquent more
harshly than those who have been convicted of a felony in adult court “is
the result of several logical distinctions,” including that the effect of an
adjudication on a juvenile may be less than the effect of a conviction on an
adult. See generally A.R.S. § 8-207. While true, the effect of an adjudication
on a juvenile may still be more than the effect of a set-aside conviction on an
adult. Compare A.R.S. § 8-207(B) (providing exceptions to the non-use of a
juvenile adjudication), with A.R.S. § 13-905(D) (providing exceptions to the
setting aside of a conviction). Additionally, as the majority recognizes, a
person’s juvenile records are not necessarily protected from view by the
public. See A.R.S. § 8-208. And although the majority is correct that A.R.S.
§ 8-349(A) provides an opportunity for a juvenile adjudicated delinquent to
seek destruction of his or her records, that opportunity is limited to those
who have “an adjudication for an offense other than an offense listed in
section 13-501, subsection A or B or title 28, chapter 4.” The offenses
committed by Furlong fall within those excepted by A.R.S. § 13-501(B)(3).
Further, even if the juvenile who has been adjudicated delinquent might be
eligible for destruction of his or her records under subsection (D) or (E) of
§ 8-349, he or she would have to wait until at least the age of twenty-five
and meet numerous other conditions before being eligible for such relief.
See A.R.S. § 8-349(D)-(E).

¶30             Finally, subsection (C) of § 13-905 sets forth seven factors that
a court “shall” consider in making a decision on a set-aside application.
Section 13-921 contains no independent list of factors for a court to consider,
even though the factors in § 13-905(C) are no less relevant for determining
whether to set aside a juvenile defendant’s conviction than they are for an
adult defendant. Had the legislature meant for § 13-921 to operate entirely
independently of § 13-905, it presumably would have included a separate
list of factors for a court to consider in ruling on an application made under
§ 13-921(B)(1), rather than allowing the court to exercise its discretion
without statutory guidance.6 Accordingly, I conclude A.R.S. § 13-905(K)(4)


6       I also note § 13-921(B)(1) states the court “may” set aside a judgment
if a juvenile defendant “successfully completes the terms and conditions of
probation.” Although Furlong presumes his record while on probation and
subsequent discharge from probation indicates he successfully completed
the terms and conditions of probation as required by subsection (B)(1), his
record while on probation was less than perfect, and the superior court did
not decide that question before issuing its order. Accordingly, that question
remains unaddressed.
                                       12
                        STATE v. FURLONG
                        Winthrop, J. dissenting

precludes Furlong from being eligible to have his judgment of guilt set
aside or expunged pursuant to A.R.S. § 13-921(B)(1).




                     AMY M. WOOD • Clerk of the Court
                     FILED: AA




                                      13